—Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered June 16, 1998, convicting him of burglary in the second degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court providently exercised its discretion in rendering its Sandoval ruling (see, People v Mackey, 49 NY2d 274; People v Sandoval, 34 NY2d 371). The court weighed the competing factors and limited inquiry on cross-examination of the defendant to three theft-related felonies while prohibiting discussion of the underlying facts (see, People v Walker, 83 NY2d 455, 459; People v Sandoval, supra). The mere similarity between the prior felony convictions and the crime charged was insufficient to preclude their use on cross-examination (see, People v Mattiace, 77 NY2d 269; People v Rahman, 46 NY2d 882).
The defendant’s remaining contentions, including those set forth in his supplemental pro se brief, are without merit. O’Brien, J. P., Ritter, Goldstein and Smith, JJ., concur.